                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Jeffery Cox,
                                                              Case No. 2:18-cv-1631
                        Plaintiff,
        v.                                                    Judge Graham

Board of County Commissioners                                 Magistrate Judge Jolson
of Franklin County, Ohio,

                        Defendants.

                                          Opinion and Order

        Plaintiff Jeffery Cox brings this citizen suit under the Clean Water Act, 33 U.S.C. § 1365,
against defendant Board of County Commissioners of Franklin County, Ohio. Cox alleges that
there are discharges of sewage into numerous waterways in Franklin County and that the discharges
are caused by home sewage treatment systems (“HSTSs”) connected to the County’s municipal
separate storm sewer system (“MS4”). Cox contends that the County has violated the Act by not
eliminating the illicit discharges to the MS4.
        This matter is before the Court on several motions for summary judgment, including one
filed by the County in which it argues that Cox’s citizen suit is precluded by the CWA’s “diligent
prosecution bar.” The bar provides that no private action may be commenced if the United States
or a state Environmental Protection Agency is diligently prosecuting a suit to require compliance
with the same standard or limitation at issue in the citizen complaint. 33 U.S.C. § 1365(b)(1)(B).
The County argues that the Ohio EPA brought such a suit in state court, resulting in a consent
decree which has the effect of barring Cox’s citizen suit.
        For the following reasons, the Court grants in part and denies in part the County’s motion
with respect to the diligent prosecution bar. Of the claims that are not barred, the Court finds that
the County is entitled to summary judgment on the merits of all but one claim.

I.      Facts
        A.      Background of the Parties and the Ohio EPA
        Franklin County operates the MS4, which is a “system of conveyances (including roads with
drainage systems, municipal streets, catch basins, curbs, gutters, ditches, man-made channels, [and]
storm drains)” designed to collect and convey “storm water.” 40 C.F.R. § 122.26(b)(8). “Storm
                                                   1
water” includes “runoff, snow melt runoff, and surface runoff and drainage.” Id., § 122.26(b)(13).
The storm water gathered by the MS4 discharges to surface waters of the State at points called
outfalls. Id., § 122.26(b)(9). The County is responsible for hundreds of outfalls, including ones
which discharge to the Alum Creek, Big Darby Creek, Big Walnut Creek, Blacklick Creek,
Hellbranch Run, Little Darby Creek, Olentangy River, Rocky Fork Creek, Scioto River and Walnut
Creek.
         The Ohio EPA, pursuant to authority granted to it under the CWA, has issued a general
permit authorizing small municipal separate storm systems 1 in Ohio to discharge storm water to the
waterways of the State. The permit is known as National Pollutant Discharge Elimination System
(“NPDES”) Permit Number 0HQ000003. See Doc. 3-1. Franklin County applied for and was
granted coverage to operate its MS4 under the general permit; the County was assigned Permit
Number 4GQ10009*CG. See id. at PAGEID 70.
         Plaintiff Jeffery Cox is a Franklin County resident. He lives in Sharon Township and his
home is on a street, West Kanawha Avenue, where stormwater is collected by the County’s MS4 and
discharged to the nearby Olentangy River, about 1,800 feet away from his home. Cox Decl. (Doc.
16-7), ¶ 6. When Cox moved into his home in 2016, he began to notice sewage odors and gases
being emitted from the storm sewer and curb inlets on his street. Id., ¶ 7. Cox alleges that
discharges of sewage from HSTSs in his neighborhood are responsible for the noxious emissions.
Id., ¶¶ 7–8. In his observation, the HSTSs in his neighborhood have aerators (which introduce
oxygen to the treatment process, see Robinson Dep. at 36) that connect to discharge to the storm
sewer. Id., ¶ 7.
         Cox believes that the problems he has observed in his neighborhood are not isolated. The
County conducts water quality tests, known as dry weather screenings. According to Cox, results
from past screenings show unacceptably high pathogen levels and indicate illicit discharges,
including sewage, at hundreds of outfalls throughout the County’s MS4. Cox alleges that HSTSs are
the primary cause.
         B.        The County’s NPDES Permit
         The County’s Permit allows it to discharge storm water from the MS4 to surface waters of
the State. It requires the County to “develop, implement, and enforce” a Storm Water Management


1
  There is no dispute that the County’s MS4 qualifies as “small” under 40 C.F.R. § 122.26(b)(16). See
Robinson Dep. (Doc. 15-1) at 13. Generally, small MS4s serve fewer than 100,000 people in an
urban area. 40 C.F.R. § 122.26(b)(16)(ii).
                                                 2
Program (“SWMP”) that is “designed to reduce the discharge of pollutants from [the] small MS4 to
the maximum extent practicable.” NPDES Permit (Doc. 3-1), Part III.A.1.
         The SWMP must include six components called “minimum control measures”: (1) public
education and outreach on storm water impact, (2) public involvement/participation, (3) illicit
discharge detection and elimination, (4) construction site storm water runoff control, (5) post-
construction storm water management in new developments and redevelopment projects, and (6)
pollution prevention for municipal operations. Id., Part III.B. For each minimum control measure,
the County’s SWMP must provide a description of “best management practices” that the County
either has implemented or will implement, along with identifying “measurable goals” and persons
responsible for implementing or coordinating those practices. Id., Part III.A.1.
         Of particular importance to this lawsuit is the third minimum control measure – illicit
discharge detection and elimination (“IDDE”). The Permit defines an illicit discharge as any
discharge to the MS4 “that is not entirely composed of storm water.” Id., Part VI. The County
“shall develop, implement and enforce a program to detect and eliminate illicit discharges” to the
MS4. Id., Parts III.B.3. and III.B.3.e. To that end, the County must develop a comprehensive map
of the MS4 and submit a list and a map of on-site sewage disposal systems, including HSTSs,
“connected to discharge to [the] MS4.” Id., Part III.B.3.b–c. Further, the County shall “to the
extent allowable under State or local law, effectively prohibit, through ordinance, or other regulatory
mechanism, illicit discharges into [the] storm sewer system and implement appropriate enforcement
procedures and actions.” Id., Part III.B.3.d.
         The IDDE component further provides that the County must identify residences with
HSTSs “that can be legally, feasibly and economically connected to central sewers.” Id., Part
III.B.3.e.i.   The County must work with the local board of health to determine “if existing
discharging HSTSs are operating as designed and intended” and, for those which are not, the
County must require “elimination, upgrade or replacement” of the HSTS. Id., Part III.B.3.e.ii. “For
HSTS discharges that cannot be eliminated through connection to central sewers or installation of
soil absorption systems, the property owner must be notified of the requirement to pursue coverage
under an appropriate Ohio EPA general NPDES permit.” Id.
         The County is to conduct dry weather screenings at outfalls and investigate the source of any
contamination identified by a screening. Id., Parts III.B.3.e.iii and III.B.3.i.iv. When the source of
contamination is a “discharging HSTS that is not operating as designed and intended,” elimination
by way of connecting the HSTS to the central sanitary sewer system is the “preferred alternative,”

                                                  3
“followed by replacing [the] system with a soil absorption system that does not discharge,” and
“allowing a replacement discharging HSTS.”          Id., Part III.B.3.e.iii.   When these options for
elimination are not available, the County is to notify the property owner of “the requirement to
pursue coverage under an appropriate Ohio EPA general NPDES permit.” Id.
       The County is expected to work with “local waste water authorities, planning agencies or
other appropriate agencies involved to evaluate the planned or possible future installation of sewers
for areas which contain high densities of discharging HSTSs.” Id., Part III.B.3.e.iv.
       The County must submit an annual report detailing, among other things, the number of
illicit discharges identified, the number of illicit discharges eliminated, and “a list of all illicit
connections that have been identified but have yet to be eliminated.” Id., Part III.B.3.k.
       C.      Ohio EPA’s 2017 Letter to the County
       On June 28, 2017 the Ohio EPA issued a letter to the County regarding its Permit. See Doc.
15-3 at PAGEID 446. The letter stated that the Ohio EPA had conducted a review of the County’s
SWMP and found several deficiencies. One of those deficiencies concerned the IDDE, specifically
the map and list of HSTSs connected to discharge to the MS4. The letter reminded the County that
it was a requirement of the SWMP to provide such a map and list.
       Accompanying the letter was an SWMP Review Checklist prepared by the Ohio EPA in
January 2017. Id. at PAGEID 449. Among the deficiencies noted on the checklist were the
County’s failure to provide a map of the MS4 as well as a map and list of the HSTSs which
discharged to the MS4. Id. at PAGEID 451. The checklist also indicated that the County had not
included in its SWMP a plan to eliminate illicit discharges that had not yet been removed at the end
of the prior reporting period.. Id. at PAGEID 452.
       There is no indication on the record before the Court whether or not the County responded
to the Ohio EPA’s letter.
       D.      Plaintiff’s August 2018 Notice of Intent to Sue
       On August 20, 2018, Cox sent a Notice of Intent to Sue letter to the Franklin County Board
of Commissioners, the Director of the Ohio Environmental Protection Agency, and the United
States EPA. See Doc. 4-1. The Notice was prepared by legal counsel and was submitted to fulfill
the notice requirement of the citizen suit provision of the CWA. See 33 U.S.C. § 1365(b)(1)(A).
       In the Notice Cox alleged that the County had violated and was continuing to “violate
effluent standards and limitations under the CWA by discharging unauthorized non-stormwater
pollutants from the MS4 and by violating the conditions and requirements of the NPDES Permit.”

                                                   4
Doc. 4-1 at PAGEID 139. As he did in his complaint in this action, Cox alleged that he began
noticing noxious sewage odors from the MS4 in his neighborhood in 2016. He also smelled sewage
odors from the outfalls at the end of two streets in his neighborhood, West Kanawha Avenue and
Rosslyn Avenue, where the MS4 discharged to the Olentangy River. In addition, he had observed
discharges from those outfalls more than 72 hours after a rainfall event, suggesting that non-storm
water had made its way into the MS4. Id. at PAGEID 140-41.
        Cox asserted that the problems he had noticed were not limited to his neighborhood and
that there were “thousands of illicit connections to the MS4” in Franklin County. 2 Id. at PAGEID
140. He believed that HSTSs were the primary source of illicit discharges, “including failed HSTSs
(those that are not operating as designed and intended).” Id.
        The Notice cited a spreadsheet document, from an unidentified source, that purported to be
a 2010 inventory of aerobic treatment units (“ATUs”), or aerator-type HSTSs, discharging to the
MS4. The spreadsheet indicated that there were about 2,800 such HSTSs. Id. at PAGEID 164-240.
The Notice further referenced a spreadsheet document compiled by Franklin County Public Health
which listed instances where officials had verified the complaints they had received of illicit
discharges into the MS4 from 2012 to 2016. Doc. 4-2 at PAGEID 243–54. Many, if not most, of
the violations were attributed to a “non functional ATU.” Id. The Notice also listed 163 dry
weather screenings conducted from 2006 to 2017 that Cox alleged provided evidence of illegal
discharges to the MS4. Doc. 4-1 at PAGEID 143–49.
        Cox asserted that the County had violated the NPDES Permit in many regards. He alleged
that the existence of non-storm water discharges to the MS4 was a violation. He further asserted
that the County had failed to trace and locate the sources of the illicit discharges to the MS4. Cox
also alleged that the County had failed to eliminate all illicit connections and discharges to the MS4.
        Cox maintained too that the County had failed to create a map of the MS4 system, including
one showing the location of all HSTSs connected to the MS4. Relatedly, he asserted that the County



2
   The terms “connection” and “connected” are used, but not defined, by the parties in reference to
HSTSs which are “connected” to the MS4. Based on the Court’s reading of the record, including
the expert reports and testimony, the terminology does not necessarily mean that there is a pipe or
ditch providing a direct, physical connection from the outlet of the HSTS to the MS4. Rather, what
is more likely meant is that the effluent (the water discharged from the HSTS, see Oxford English
Dictionary, Effluent (online ed. 2019)) drains or finds a pathway to the MS4, including by flowing
through or on the ground or a drain field. See generally United States EPA, Types of Septic Systems,
https://www.epa.gov/septic/types-septic-systems.
                                                   5
had failed to compile a list of all HSTSs connected to the MS4. Cox further alleged that the County
had failed in its obligations under the Permit to develop an SWMP and an IDDE Plan.
        E.      The Ohio EPA Files Suit Against the County
        At the request of the Ohio EPA, the State of Ohio commenced a suit (the “State Action”)
on October 17, 2018 against the County in the Court of Common Pleas for Franklin County. See
Doc. 3-2. The complaint alleged that the County had not complied with the NPDES Permit. In
particular, the complaint alleged that the County had failed to submit a comprehensive map of the
MS4 which included all of the required components and had failed to update the map on a regular
basis. The complaint further alleged that the County had failed to provide an updated map showing
all HSTSs connected to the MS4 and had failed to submit an updated list of all such HSTSs.
According to the complaint, the map and list the County had previously supplied included only
HSTSs installed after 1970 (when a local permitting requirement was implemented) and failed to
account for systems installed earlier.
        The Ohio EPA’s complaint further asserted that the County had an obligation under the
Permit to develop, implement and enforce a plan to identify and eliminate illicit discharges and to
address non-storm water discharges. It alleged that the County had failed to evaluate HSTSs for
non-storm water discharges and had failed to determine if existing HSTSs were operating as
intended. The complaint claimed that the County had failed to identify residences with HSTSs that
could be feasibly connected to the sanitary sewer system. And it alleged that the County had not
worked with local agencies, including Franklin County Public Health, to develop a plan to connect
residences to the sanitary sewer system.
        F.      The Consent Order
        On November 9, 2018, the Ohio EPA published a proposed consent order in relation to the
State Action. See Doc. 43-1 at PAGEID 1561. The Ohio EPA provided for a public comment
period, and Cox submitted comments through his legal counsel. See id. at PAGEID 1564–70. In
January 2019 Cox filed a motion for leave to file an amicus curiae brief in the State Action. He did not
file a motion for leave to intervene even though it was acknowledged in the State Action that the
Ohio EPA was prohibited under the applicable federal procedural regulations from opposing
intervention. See Doc. 5-1 at PAGEID 294 (citing 40 C.F.R. § 123.27(d) (requiring that public
participation in the state enforcement process be allowed through intervention, public comment,
and citizen complaints)).



                                                   6
       The Ohio EPA revised the proposed consent order after review of the public comments.
On September 24, 2019, the Ohio EPA and the County filed a joint motion in the State Action for
the court to enter the revised consent order. On January 15, 2020, the state court – over Cox’s
objections, discussed below – entered the revised Consent Order. See Doc. 51-1.
       The Consent Order ordered and enjoined the County to comply fully with the NPDES
Permit. Consent Order, ¶ 13. It required the County to submit an updated comprehensive storm
sewer system map to the Ohio EPA within twelve months. Id., ¶ 14(a). It required, within six
months, for the County to submit a plan and a schedule to “identify and address all discharging and
failing” HSTSs that discharge to the MS4, including HSTSs that the County did not yet have records
for. Id., ¶ 14(b). The plan had to include an updated list of all HSTSs discharging to the MS4 and
an updated map of all such HSTSs. Id.
       The Consent Order further required the County to submit within six months a plan and
schedule to evaluate areas served by sanitary sewers. Id., ¶ 14(c). For residences located in those
areas but which are using a failing HSTS, the County was required to submit within six months a
plan and schedule for connecting them to a sanitary sewer. Id.
       The Consent Order contained a specific provision for the neighborhood in which Cox lives.
It required the County to submit within twelve months an application to the Ohio EPA to install
sanitary sewer lines to connect un-sewered residences on West Kanawha Avenue, Rosslyn Avenue,
and the surrounding streets to the sanitary sewer system. Id., ¶ 14(d).
       The County was additionally required to submit within six months a plan and schedule to
determine which other areas within the MS4 could be “legally, feasibly, and economically connected
to sanitary sewers,” and to also submit a schedule for connecting those areas to sanitary sewers. Id.
       With respect to failing HSTSs that were discharging to the MS4 but could not be connected
to sanitary sewers, the Consent Order required the County to submit within six months a plan and
schedule for including them in the County’s operation program. Id., ¶ 14(e). When such HSTSs
could not be connected to a soil absorption field or replaced, the County was required to notify
property owners of their obligation to pursue coverage under the Ohio EPA’s general NPDES
permit to discharge wastewater from their HSTS. Id.
       Regarding the plans and schedules to be submitted by the County, whenever the Ohio EPA
notified the County of a deficiency or concern with those plans, the County had thirty days to
respond to the Ohio EPA’s notification. Id., ¶ 14(k). When the Ohio EPA approved the plans and
schedules, the County was required to implement them. Id., ¶ 14(l).

                                                   7
          The Consent Order also addressed the County’s annual reporting obligations under the
Permit. The Order required the County to update its list of all illicit connections to the MS4 that
have been identified but not yet eliminated. Id., ¶ 14(j). The County was further required to include
estimated schedules for eliminating such connections in its next annual report and in all subsequent
reports. Id.
          The Consent Order contained miscellaneous provisions, including requiring the County to
perform maintenance tasks at a County facility in Groveport, and assisting certain townships with
employee training and with developing pollution prevention plans for their maintenance facilities.
Id., ¶¶ 14(g), (h), (i).
          Finally, the Consent Order contained penalty provisions. It required the County to pay a
$10,000 penalty within thirty days of entry of the Order. Id., ¶ 15. The County was also required to
pay an escalating penalty for failure to comply with the Order. Id., ¶ 18. For violations of the Order
lasting up to thirty days in duration, the penalty was $300 per day; for violations lasting between
thirty and ninety days, a penalty of $600 per day; and for violations lasting longer than ninety days, a
penalty of $1000 per day. Id.
          G.      Cox’s Objections to the Consent Order
          After the Ohio EPA and the County presented the revised Consent Order, the state court
granted Cox leave to file a supplemental amicus curiae brief, which he did. Cox noted that his public
comments had secured some beneficial changes to the proposed decree, but he nonetheless urged
the state court to reject the Consent Order. See State Action, State v. Franklin Cnty. Bd. of Comm’rs,
Case No. 18-cv-8695, Supplement to Amicus Curiae Brief, p. 4 (filed Oct. 17, 2019).
          As an initial matter, Cox argued that the State Action should be stayed pending the federal
litigation before this Court. Id. He stressed his belief that he could secure a “more comprehensive
remedy” through federal litigation than what the Consent Order would accomplish. Id., p. 1. In his
view, the federal action he filed concerned a broader set of violations than those at issue in the State
Action.
          Cox argued that the Ohio EPA had allowed the County to violate its Permit for many years
and filed the State Action only in response to his Notice of Intent to Sue. He argued that the
Consent Order would not result in the County’s full compliance with the law. He considered the
Order to be unsatisfactory because it did not strictly require elimination of non-storm water
discharges caused by HSTSs, but rather allowed the County time to “address” failing HSTSs. Id., p.
6. He maintained that the Order lacked meaningful deadlines and schedules for eliminating illicitly-

                                                   8
discharging HSTSs and lacked a requirement that HSTSs be connected to the central sewer in areas
where it could be accomplished. According to Cox, the Order would allow the County to continue
to violate its Permit “into the distant future.” Id., p. 5.
        Finally, Cox claimed that the Consent Order’s penalty provisions were insufficient because
they would not deter the County from committing further violations.
        The state court adopted the Consent Order without addressing the objections raised by Cox,
who was a non-party and had not moved to intervene.
        H.      The Federal Action
        Cox filed this suit on December 10, 2018, two months after the State Action was filed. In
his complaint, Cox recognized that the Ohio EPA had brought its own suit against the County, but
he alleged that the State Action was inadequate and was not meant to require full compliance with
the County’s Permit. Much as he later argued in his amicus brief to the state court, Cox asserted in
his federal complaint that the proposed consent order did not address the entire range of violations
alleged in the federal action and that it would allow the County to continue violating the Permit
because it lacked meaningful deadlines and did not strictly forbid illicit discharges.
        The federal complaint contains ten causes of action. In Count One, Cox alleges that the
County has violated its NPDES Permit by failing “to trace and locate sources of non-storm water
discharged from outfalls” and by failing to “eliminate those sources.” He cites the results of dry
weather screenings as evidence that such discharges exist and are known to the County.
        In Count Two, Cox alleges that the County has violated the Permit by failing to eliminate
known illicit discharges to the MS4.
        Count Three asserts that the County has violated the Permit by allowing discharges of non-
storm water to the MS4. Cox again cites the dry weather screenings as evidence of violations.
        In Counts Four and Six, which were previously dismissed for reasons discussed below, Cox
alleged that the County had violated the Permit by failing to submit to the Ohio EPA a
comprehensive storm sewer system map and a map and list of all HSTSs discharging to the MS4.
        Count Five claims that the County violated the Permit’s requirement for the County,
through ordinance or other regulatory mechanisms, to prohibit illicit discharges to the MS4.
        In Count Seven, Cox alleges that the County failed to reduce the discharge of pollutants
from the MS4 to the maximum extent practicable, as required by the Permit.
        Counts Eight and Nine assert violations related to the Permit’s SWMP and IDDE
provisions. Cox alleges in Count Eight that the SWMP submitted by the County lacks all of the

                                                      9
required content, including an updated map of the MS4, a list of HSTSs which discharge to the MS4,
and a plan to eliminate sources of illicit discharges which have not yet been eliminated at the end of
each annual reporting period. Cox alleges in Count Nine that the County’s IDDE Plan fails to
include provisions for tracing and eliminating illicit discharges to the MS4.
        In Count Ten Cox claims that the County has been negligent in operating the MS4.
        I.      The Court’s Opinion and Order on Defendant’s Motion to Dismiss
        The County filed a motion to dismiss that raised a number of issues, including standing,
statute of limitations, inadequate notice, and the diligent prosecution bar. The Court largely denied
the motion to dismiss, finding that Cox had standing to assert his claims and that he had timely filed
suit. See Doc. 52. The Court further found that Cox’s Notice of Intent to Sue satisfied the Clean
Water Act’s notice requirement for filing a citizen suit, 33 U.S.C. § 1365(b)(1)(A).
        Turning to the CWA’s diligent prosecution bar, the Court accepted the complaint’s
allegations as true that the State Action did not represent a diligent prosecution of the violations
alleged by Cox in this action. The Court also made note that the County, in its motion to dismiss,
had failed to explain or support its blanket assertion that the State Action and Consent Order
encompassed all of the violations raised by Cox. But there were two exceptions: Counts Four (map)
and Six (list). Cox conceded that the Ohio EPA had asserted the same claims in the State Action.
And though Cox asserted that the State Action was not being diligently prosecuted, the failings he
pointed to concerned claims or issues other than the map and list requirements. Thus, the Court
dismissed Counts Four and Six.
        J.      The Pending Motions for Summary Judgment
        Pending before the Court are three motions for summary judgment. Plaintiff has moved for
summary judgment on Counts Two, Three, Five, Eight and Nine. Cox argues that there is no
dispute that the dry weather screenings show that there have been illicit discharges to the MS4 for
many years. According to him, the County has known that HSTSs are the primary source of the
illicit discharges but has failed to eliminate them.
        The County has filed two motions for summary judgment. One motion relates to the
diligent prosecution bar, and the County argues that the Ohio EPA’s filing of the State Action and
the ensuing Consent Order entered by the state court have the effect of precluding Cox from
pursuing all claims except Count Ten (common law negligence). The County’s second motion for
summary judgment is merits-based, and the County argues, among other things, that it has



                                                       10
implemented a comprehensive SWMP, is properly addressing illicitly-discharging HSTSs, and is in
full compliance with its Permit.

II.     Standard of Review
        Under Federal Rule of Civil Procedure 56, summary judgment is proper if the evidentiary
materials in the record show that there is “no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Longaberger Co. v. Kolt, 586 F.3d
459, 465 (6th Cir. 2009). The moving party bears the burden of proving the absence of genuine
issues of material fact and its entitlement to judgment as a matter of law, which may be
accomplished by demonstrating that the nonmoving party lacks evidence to support an essential
element of its case on which it would bear the burden of proof at trial. See Celotex Corp. v. Catrett,
477 U.S. 317, 322–23 (1986); Walton v. Ford Motor Co., 424 F.3d 481, 485 (6th Cir. 2005).
        The “mere existence of some alleged factual dispute between the parties will not defeat an
otherwise properly supported motion for summary judgment; the requirement is that there be no
genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986) (emphasis in
original); see also Longaberger, 586 F.3d at 465. “Only disputed material facts, those ‘that might affect
the outcome of the suit under the governing law,’ will preclude summary judgment.” Daugherty v.
Sajar Plastics, Inc., 544 F.3d 696, 702 (6th Cir. 2008) (quoting Anderson, 477 U.S. at 248). Accordingly,
the nonmoving party must present “significant probative evidence” to demonstrate that “there is
[more than] some metaphysical doubt as to the material facts.” Moore v. Philip Morris Cos., Inc., 8 F.3d
335, 340 (6th Cir. 1993).
        A district court considering a motion for summary judgment may not weigh evidence or
make credibility determinations. Daugherty, 544 F.3d at 702; Adams v. Metiva, 31 F.3d 375, 379 (6th
Cir. 1994). Rather, in reviewing a motion for summary judgment, a court must determine whether
“the evidence presents a sufficient disagreement to require submission to a jury or whether it is so
one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52. The
evidence, all facts, and any inferences that may permissibly be drawn from the facts must be viewed
in the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986); Eastman Kodak Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992).
However, “[t]he mere existence of a scintilla of evidence in support of the plaintiff’s position will be
insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”
Anderson, 477 U.S. at 252; see Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009).


                                                   11
III.     Defendant’s Motion for Summary Judgment Based on the Diligent Prosecution Bar
         A.      The Clean Water Act and the Permit System
         Congress enacted the Clean Water Act to “restore and maintain the chemical, physical, and
biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The Act prohibits “‘the discharge
of any pollutant by any person’ unless done in compliance with some provision of the Act.” S. Fla.
Water Mgmt. Dist. v. Miccosukee Tribe, 541 U.S. 95, 102 (2004) (quoting 33 U.S.C. § 1311(a)). The Act
authorizes the issuance of National Pollutant Discharge Elimination System permits, which “place
limits on the type and quantity of pollutants that can be released into the Nation’s waters.” Id.; 33
U.S.C. § 1342.
         An NPDES permit “defines, and facilitates compliance with, and enforcement of, a
preponderance of a discharger’s obligations” under the CWA. EPA v. California ex rel. State Water
Res. Control Bd., 426 U.S. 200, 205 (1976); see also S. River Watershed Alliance, Inc. v. DeKalb Cnty., 484
F.Supp.3d 1353, 1362–63 (N.D. Ga. 2020) (“The purpose of a NPDES permit is to transform
generally applicable provisions of the CWA into specific obligations on the part of an individual
polluter.”). Therefore, “[n]oncompliance with a permit constitutes a violation of the Act.” Friends of
the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 528 U.S. 167, 174 (2000).
         The United States EPA was charged with initially administering the NPDES permitting
system. 33 U.S.C. § 1342(a). States may administer their own NPDES permit program upon
applying to do so and receiving approval from the U.S. EPA. Id., § 1342(b); Nat’l Ass’n of Home
Builders v. Defenders of Wildlife, 551 U.S. 644, 650 (2007). State programs are subject to the same
terms, conditions and requirements as apply to the federal program, and they are subject to U.S.
EPA oversight. 33 U.S.C. § 1342(a)(3); Home Builders, 551 U.S. at 650. Ohio has received approval
to administer its own NPDES permit program. 58 Fed. Reg. 7889-03 (Feb. 10, 1993), 1993 WL
30425.
         A permit is required for a municipality to operate a separate storm sewer system. 40 C.F.R.
§ 122.26. The Ohio EPA obtained a general permit for small MS4s to be operated in the state. The
Ohio EPA has authority under 40 C.F.R. § 122.28(d) to grant coverage to municipalities under the
general permit, which it did for Franklin County. Doc. 3-1 at PAGEID 70.
         Permits for MS4s “shall include a requirement to effectively prohibit non-stormwater
discharges into the storm sewers” and “shall require controls to reduce the discharge of pollutants to
the maximum extent practicable, including management practices, control techniques and system,



                                                      12
design and engineering methods, and such other provisions as the Administrator or the State
determines appropriate for the control of such pollutants.” 33 U.S.C. § 1342(p)(3)(B)(ii),(iii).
        To implement the requirements that permits effectively prohibit non-stormwater discharges
and reduce the discharge of pollutants to the maximum extent practicable, the U.S. EPA has
promulgated regulations governing the content of small MS4 permits. 40 C.F.R. §§ 122.28(d),
122.34. Permits must include “terms and conditions to reduce the discharge of pollutants from the
MS4 to the maximum extent practicable.” 40 C.F.R. § 122.34(a). To achieve that end, permits must
require that the municipality submit a written storm water management program, or SWMP, which
includes the six “minimum control measures” discussed in Part I.B. above in relation to Franklin
County’s Permit. Again, those measures are: (1) public education and outreach on storm water
impact, (2) public involvement/participation, (3) illicit discharge detection and elimination, (4)
construction site storm water runoff control, (5) post-construction storm water management in new
developments and redevelopment, and (6) pollution prevention/good housekeeping for municipal
operations. Id., § 122.34(b)(1)–(6).
        With respect to the IDDE Plan, the permit must at a minimum require the municipality to:

        (A) Develop, if not already completed, a storm sewer system map, showing the
        location of all outfalls and the names and location of all waters of the United States
        that receive discharges from those outfalls;

        (B) To the extent allowable under State, Tribal or local law, effectively prohibit,
        through ordinance, or other regulatory mechanism, non-storm water discharges into
        the storm sewer system and implement appropriate enforcement procedures and
        actions;

        (C) Develop and implement a plan to detect and address non-storm water
        discharges, including illegal dumping, to the system; and

        (D) Inform public employees, businesses, and the general public of hazards
        associated with illegal discharges and improper disposal of waste.

Id., § 122.34(b)(3)(i).
        The EPA regulations recommend, but do not mandate, that permitting authorities require
that permit holders’ IDDE Plan “include the following four components: Procedures for locating
priority areas likely to have illicit discharges; procedures for tracing the source of an illicit discharge;
procedures for removing the source of the discharge; and procedures for program evaluation and



                                                    13
assessment.” Id., § 122.34(b)(3)(iii). The County’s NPDES Permit requires it to address these
components in its IDDE Plan. See NPDES Permit, Part III.B.3.i.iv.
        B.      Enforcement of CWA Violations
        Federal and state authorities have the right to bring criminal and civil enforcement actions
against persons who violate the CWA, including permittees who violate a condition or limitation of
their NPDES permit. 33 U.S.C. § 1319. Federal and state authorities indeed bear the primary
responsibility for enforcing the CWA. See Sierra Club v. Hamilton Cnty. Bd. of Cnty. Comm’rs, 504 F.3d
634, 637 (6th Cir. 2007); Karr v. Hefner, 475 F.3d 1192, 1197 (10th Cir. 2007) (“The CWA gives
primary enforcement authority to the EPA and state enforcement agencies.”).
        The CWA authorizes citizen suits in limited circumstances in order to “provide a second
level of enforcement . . . as a check to ensure the state and federal governments are diligent in
prosecuting Clean Water Act violations.” Sierra Club, 504 F.3d at 637; see 33 U.S.C. § 1365(a).
Among the matters a citizen may seek to bring suit over are alleged violations of an NPDES permit.
See 33 U.S.C. § 1365(a)(1), (f)(7) (providing that a citizen may commence a civil action for alleged
violations of an “effluent standard or limitation,” which is defined to include “a permit or condition
of permit issued under section 1342”).
        A citizen suit may not be commenced unless two statutory requirements are satisfied. One is
notice – a citizen may not commence an action “prior to sixty days after the plaintiff has given
notice of the alleged violation” to the federal EPA, the state EPA where the alleged violation is
occurring, and to the alleged violator. 33 U.S.C. § 1365(b)(1)(A). The notice must “include
sufficient information to permit the recipient to identify the specific standard, limitation, or order
alleged to have been violated, the activity alleged to constitute a violation, the person or persons
responsible for the alleged violation, the location of the alleged violation, the date or dates of such
violation, and the full name, address, and telephone number of the person giving notice.” 40 C.F.R.
§ 135.3(a).
        As noted above, the Court found in its Opinion and Order on defendant’s motion to dismiss
that Cox’s Notice of Intent to Sue satisfied the notice requirements of § 1365(b)(1)(A). See Doc. 52
at PAGEID 2001–04.
        The second prerequisite to a citizen suit is that federal or state authorities are not diligently
prosecuting the same violation alleged by the citizen. “The 60-day notice provides federal and state
governments with the time to initiate their own enforcement actions.” Sierra Club, 504 F.3d at 637.
A citizen suit may not be commenced if the federal or state government “has commenced and is

                                                   14
diligently prosecuting a civil or criminal action in a court of the United States, or a State to require
compliance with the standard, limitation, or order.” 33 U.S.C. § 1365(b)(1)(B). This is known as the
diligent prosecution bar.
        “Citizen lawsuits under the CWA have a merely ‘interstitial’ role; Congress did not intend for
them to be even ‘potentially intrusive’ on agency discretion.” Karr, 475 F.3d at 1197 (quoting
Gwaltney of Smithfield v. Chesapeake Bay Found., 484 U.S. 49, 61 (1987)). Because citizen suits were
“meant to supplement rather than to supplant governmental action,” Gwaltney, 484 U.S. at 60,
Congress authorized them “only when environmental officials ‘fail to exercise their enforcement
responsibility.’” Ellis v. Gallatin Steel Co., 390 F.3d 461, 475 (6th Cir. 2004) (quoting Gwaltney, 484
U.S. at 60) (emphasis in Gallatin Steel). See also Atlantic States Legal Found. v. Eastman Kodak Co., 933
F.2d 124, 127 (2d Cir. 1991) (“The purpose of the citizen suit is to stop violations of the Clean
Water Act that are not challenged by appropriate state and federal authorities.”); EPA v. City of Green
Forest, 921 F.2d 1394, 1403 (8th Cir. 1990) (noting that “the CWA was intended to be enforced
primarily by the government”).
        Thus, “[i]f either the state or federal government is diligently prosecuting the Clean Water
Act violation, a citizen suit for that same violation may not proceed.” Sierra Club, 504 F.3d at 637.
When determining if a citizen suit may go forward in the presence of a governmental enforcement
action, the court conducts a two-part inquiry.          First, does the governmental action “require
compliance with the same standard, limitation, or order” at issue in the citizen suit? Frilling v. Village
of Anna, 924 F.Supp. 821, 836 (S.D. Ohio 1996) (emphasis omitted). Second, is the governmental
action being diligently prosecuted? Id. See also DeKalb Cnty., 484 F.Supp.3d at 1365–66.
        C.      Discussion
                1.      Compliance with the Same Standards
        “Generally speaking, when the contours of a private plaintiff’s suit and the Government’s
suit coincide . . . the former must be dismissed.” Gallatin Steel, 390 F.3d at 476 (citing Green Forest,
921 F.2d at 1403–04 (dismissing citizen suit’s CWA claims which overlapped with a Government
consent decree)). Under Section 1365(b)(1)(B), private litigation may not proceed if the EPA or a
state is diligently prosecuting a civil action “about the same matter the private litigant wants to
raise.” United States v. Metro. Water Reclamation Dist. of Greater Chicago (“MWRD”), 792 F.3d 821, 824
(7th Cir. 2015). But when a citizen-plaintiff alleges violations which fall outside the scope of the
government’s suit, those claims are not barred. See Frilling, 924 F.Supp. at 836; Ohio Valley Envtl.



                                                   15
Coal. v. Bluestone Coal Corp., No. CV 1:19-00576, 2020 WL 2949782, at **6–7 (S.D. W. Va. June 3,
2020).
         Plaintiff’s complaint asserts nine causes of action alleging violations of the County’s NPDES
Permit. The Ohio EPA’s complaint in the State Action appeared to be more limited in scope. It
asserted five claims, three of which concerned the County’s obligation to submit a map and list of
HSTSs. This apparent difference in the scopes of the two suits prompted the Court to deny the
diligent prosecution prong of the County’s motion to dismiss, except as it related to plaintiff’s claims
concerning the map and list (Counts Four and Six).
         Now at summary judgment, however, the Court concludes that more of plaintiff’s claims –
specifically, Counts One, Two, Three, Seven, portions of Eight, and Nine – are precluded by the
diligent prosecution bar. The Court’s conclusion is based on the scope of the state court’s Consent
Order, which contains provisions and language broader in nature than what the complaint in the
State Action might have indicated would be at issue. 3
         Before comparing plaintiff’s claims to the scope of the Consent Order, the Court finds as a
threshold matter that the Consent Order should be considered in determining whether plaintiff’s
claims are barred under Section 1365(b)(1)(B). Plaintiff argues that the proper approach is for a
court to compare the citizen’s complaint with only the state’s complaint. To be sure, such an
analysis is the natural starting point and a court often has no reason to proceed further, either
because the two complaints plainly overlap or because a consent decree has not been entered into in
the state action. See Connecticut Fund For Env’t v. Cont. Plating Co., 631 F.Supp. 1291, 1293 (D. Conn.
1986) (“In most cases, the court may rely primarily on a comparison of the pleadings filed in the two
actions to determine whether the state and the citizen plaintiffs seek to require compliance with the
[same] standard, order or limitation.”) (quotation marks omitted). But neither the statute nor the
case law prohibits consideration of a consent decree entered in a governmental action.
         In light of Congress’s clear directive that citizen suits may proceed only in the absence of
comparable governmental action, this Court concludes that a court should take a consent decree
into account in determining exactly what action the government is taking or has taken. As the


3
   In fairness to the Ohio EPA, the complaint in the State Action did make reference to certain
standards which later came into play in the Consent Order. For instance, the complaint alleged that
the NPDES Permit authorized the County to discharge only storm water to the MS4 and that the
Permit required the County to detect and eliminate illicit discharges. See Doc. 3-2, ¶¶ 28, 29, 38. But
the complaint did not expressly assert separate counts alleging that the County was violating those
standards.
                                                  16
Seventh Circuit held, Section 1365(b)(1)(B) not only precludes a citizen suit when a comparable
EPA or state action is currently being diligently prosecuted, but the provision “also means that the
resolution (including a settlement) of a federal or state suit is binding on a private litigant whose suit
was filed after the state or federal government’s, if the state or federal action was diligently
prosecuted.” MWRD, 792 F.3d at 824 (citing Friends of Milwaukee’s Rivers v. Milwaukee Metro. Sewerage
Dist., 382 F.3d 743, 757–65 (7th Cir. 2004); Louisiana Envtl. Action Network v. Baton Rouge, 677 F.3d
737, 749–50 (5th Cir. 2012); Piney Run Preservation Ass’n v. Carroll Cnty., 523 F.3d 453, 459–60 (4th
Cir. 2008)). Therefore, when a consent decree exists, courts must examine them in determining
whether a citizen suit seeks to require compliance with the same standard, limitation, or order at
issue in the governmental action. See, e.g., Grp. Against Smog & Pollution, Inc. v. Shenango Inc., 810 F.3d
116, 129–30 (3d Cir. 2016); Piney Run, 523 F.3d at 460; MWRD, 792 F.3d at 825–27; Karr, 475 F.3d
at 1197–98; DeKalb Cnty., 484 F.Supp.3d at 1366; Frilling, 924 F.Supp. at 837.
                        a.      Counts One, Two and Three
        The first three counts of plaintiff’s complaint go hand-in-hand. Count One alleges that the
County has failed to trace, locate, and eliminate sources of non-storm water discharged from
outfalls. Count Two alleges that the County has failed to eliminate known illicit discharges 4 to the
MS4. Count Three alleges that the County has allowed illicit discharges of non-storm water to the
MS4.
        Plaintiff cites certain provisions of the Permit as being at issue with respect to each of these
Counts. For Count One plaintiff cites Part III.B.3.i.iv, which requires that the IDDE component of
the County’s SWMP include a “plan to detect and address illicit discharges,” including “failing”
HSTSs which flow to the MS4. For Count Two plaintiff cites Parts III.B.3.a and III.B.3.e, both of
which are among the provisions relating to the IDDE component and which provide that the
County shall develop and implement a plan to “detect and eliminate” illicit discharges to the MS4.
For Count Three plaintiff cites Parts I.B.2, I.B.3, and I.C, which provide that the County may not
discharge non-storm water into the MS4, unless the Permit allows otherwise.


4
   The terms “illicit discharges” and “non-storm water discharges” are related. An illicit discharge is
one not authorized by the NPDES Permit. See NPDES Permit, Part VI. The Permit authorizes
storm water discharges and certain non-storm water discharges that are not relevant here. Id., Part
I.B.3. So for purposes of this case when plaintiff speaks of a non-storm water discharge, it is an
illicit one. See Doc. 16 at PAGEID 492 n.11. In particular, plaintiff is referring to discharges from
HSTSs containing some amount of sewage.

                                                    17
        According to plaintiff, Counts One, Two, and Three rest on the assertion that there are over
2,000 HSTSs which were installed in the County prior to 2007 and have been illicitly discharging to
the MS4. See Doc. 72 at PAGEID 3559, 3562–63, 3569, 3584–85, 3591. In plaintiff’s view, so long
as these treatment systems remain, the County will be violating the Permit. The basis for this view is
not entirely clear from the record, but plaintiff’s statements and citations to the record suggest that a
new general permit requirement was imposed in 2007 in Ohio on the installation of HSTSs. See
Robinson Dep. at 44–45; Ralph Aff. (Doc. 44-1), ¶ 12. Plaintiff claims that many pre-2007 HSTSs
were aerator-type, Doc. 16 at PAGEID 482, and that the pre-2007 systems discharge some amount
of sewage to the MS4 even if working properly. Id. at PAGEID 484 n.7 (claiming that pre-2007
systems are “incapable” of meeting water quality discharge standards); see also McAvoy Report (Doc.
66-1) at 6–7.
        The crux of plaintiff’s claims then is that there are over 2,000 pre-2007 HSTSs connected to
discharge to the MS4 and that the County has failed to trace, locate, and eliminate them. The very
fact of their existence means, in plaintiff’s view, that the County has violated the Permit’s various
requirements for the County to have a plan to detect and eliminate non-storm water discharges.
        The Court finds that the Consent Order contains provisions which require compliance with
the same standards at issue in Counts One, Two, and Three. The County is required under the
Consent Order to submit within six months a “plan and schedule to identify and address all
discharging and failing” HSTSs, “including those that Defendant does not have records for.”
Consent Order, ¶ 14(b) (emphasis added). The Consent Order might not use the terms “trace and
locate” as plaintiff did in Count One, but the idea is the same – the County must affirmatively
identify all HSTSs which discharge to the MS4. Under the Permit provisions to which plaintiff cites,
the County must have a plan to detect “failing” HSTSs. NPDES Permit, Part III.B.3.i.iv. Because
the Order covers “all” HSTSs and expressly includes “failing” ones within its purview, see Consent
Order, ¶ 14(b), the Order necessarily captures in its scope the alleged illicitly-discharging HSTSs of
which plaintiff complains. Cf. Cmty. of Cambridge Envtl. Health & Cmty. Dev. Grp. v. City of Cambridge,
115 F.Supp.2d 550, 556 (D. Md. 2000) (holding that Consent Orders covered the same standard as
citizen suit where use of the term “unauthorized discharges” in state action was broad enough to
encompass citizen suit’s concern with “dry weather discharges”). The Court further observes that
the Consent Order requires the County to provide an updated map and list containing “all HSTSs
discharging” to the MS4. Consent Order, ¶ 14(b). The Order thereby requires the County to locate
and identify all HSTSs, including failing ones. Id.

                                                      18
       Plaintiff alleges that the Permit prohibits non-storm water discharges and that the County
must have a plan to “address” and “eliminate” illicit discharges to the MS4. The Consent Order
requires compliance with the same standards. It requires elimination of all discharging and failing
HSTSs through either connection to the sanitary sewer system, connection to a soil absorption field,
or replacement. With respect to “all discharging and failing HSTSs” located in areas where sanitary
sewers are available, the County must submit a plan and schedule within six months for connecting
them to the sanitary sewer system. Id., ¶ 14(c). In addition to those areas, the County must submit a
plan and schedule within six months for determining which areas can be feasibly connected to
sanitary sewers. Id., ¶ 14(d). The County must include a schedule for “connecting all such areas to
sanitary sewers.” Id. The Consent Order identifies plaintiff’s neighborhood as one such area and
requires the County to submit an application within twelve months for installing a sanitary sewer to
un-sewered residences in his neighborhood. Id. For residences with discharging and failing HSTSs
which cannot be connected to a sanitary sewer, the County must submit a plan and schedule within
six months to include them in the County’s operation plan for elimination through the installation of
a soil absorption system or through replacement. Id., ¶ 14(e). Where those options are not
available, the County’s plan and schedule must include provisions for notifying property owners of
their obligation to pursue coverage under the Ohio EPA’s general permit to discharge contaminated
wastewater from HSTSs. Id., ¶ 14(e).
       The Court thus finds that the Consent Order provides for the County’s compliance with the
Permit’s standard that illicit discharges be eliminated, including ones from failing HSTSs. Plaintiff
takes issue with the use of the term “failing” in the Consent Order, even though the NPDES
Permit, which was issued by the Ohio EPA under a program approved by the U.S. EPA, uses that
term specifically in connection with HSTSs. See NPDES Permit, Part III.B.3.i.iv. Plaintiff argues
that the Consent Order does not actually require elimination of the 2,000 HSTSs making illicit
discharges to the MS4. Plaintiff believes that all pre-2007 HSTSs, even if functioning properly and
not “failing,” make illicit discharges. See Doc. 72 at PAGEID 3562–63. The Court notes, however,
that the Consent Order requires the County to submit a schedule for eliminating “all illicit
connections” to the MS4 with each of its annual reports. Consent Order, ¶ 14(j). Thus, to the
extent Paragraphs 14(b) to (e) do not already require the County to address and eliminate illicit
discharges from HSTSs, Paragraph 14(j) does.
       Accordingly, the Court finds that the State Action is one which requires compliance with the
same standards raised by plaintiff in Counts One, Two, and Three of his citizen suit. Plaintiff’s

                                                 19
argument that the Ohio EPA did not diligently prosecute those standards will be addressed
separately in Part III.C.2 below.
                        b.      Count Five
        In Count Five plaintiff alleges that the County has violated the NPDES Permit’s
requirement that it “shall to the extent allowable under State or local law, effectively prohibit,
though ordinance, or other regulatory mechanism, illicit discharges into your storm sewer system
and implement appropriate enforcement procedures and actions.” NPDES Permit, Part III.B.3.d.
Plaintiff alleges that regulatory measures adopted by the County do not effectively prohibit illicit
discharges. In particular, plaintiff alleges that the relevant ordinance, Franklin County Public Health
Regulation 106 (Sewage Treatment Systems), does not contain a prohibition on illicit discharges to
the MS4.
        The complaint in the State Action does not make reference to the Permit’s requirement that
the County prohibit illicit discharges through local ordinances and enforcement procedures. The
Consent Order does not either, but the County argues that one of the Order’s provisions indirectly
relates to this requirement of the Permit. That provision requires the County to remove the
following language from Section 4.0 of its written IDDE Plan: “It is important to note that while
various HSTS discharge effluent, these discharges may or may not be illicit discharges. As a general
rule of thumb, if the HSTS discharging effluent is operating as intended, the resulting discharge is
NOT an illicit discharge. These determinations are undertaken by FCPH [Franklin County Public
Health].” Consent Order, ¶ 14(f); IDDE Plan (Doc. 16-1), § 4.0. According to the County, the
Consent Order’s removal of the above-quoted language from the IDDE Plan eliminates the
discretion that FCPH once had, when issuing public nuisance citations, to determine that an illicit
discharge is not occurring so long as an HSTS is “operating as intended.”
        The Court finds that the diligent prosecution bar does not preclude Count Five. The
Consent Order does not require a change to the ordinance that is the subject of Count Five. Rather,
it requires a change to the County’s written IDDE Plan language and does not address the alleged
deficiency in the ordinance at issue in Count Five. 5




5
   Much of the County’s argument for why it is entitled to summary judgment on Count Five does
not concern the diligent prosecution bar but is directed toward the merits of the claim. See Doc. 73
at PAGEID 3706–07. The Court will address the merits of Count Five in Part IV.A below.
                                                   20
                        c.     Count Seven
         Plaintiff alleges in Count Seven that the County has violated the Permit’s requirement that
the County shall “reduce the discharge of pollutants from your small MS4 to the maximum extent
practicable.” NPDES Permit, Part III.A.1. As he did with Counts One, Two, and Three, plaintiff
alleges that the County has failed to eliminate illicit discharges from HSTSs to the MS4. See Doc. 72
at PAGEID 3573 (“For over a decade, the County has admittedly failed (and continues to fail) to
eliminate illicit discharges and has, instead, allowed (and will continue to allow) unpermitted
discharge of sewage and other pollutants to waters across the County (as alleged in Cox Claims 1–
3).”).
         Plaintiff observes that the Consent Order does not mention the phrase “maximum extent
practicable.”   This is true, but the Court finds that the Consent Order nonetheless requires
compliance with the same standard at issue in Count Seven. The Permit provision which plaintiff
cites, Part III.A.1, states that the method by which the County is to reduce the discharge of
pollutants to the maximum extent practicable is through the SWMP’s minimum control measures,
including the IDDE component. As reviewed above with respect to plaintiff’s first three claims, the
various provisions of Paragraphs 14 of the Consent Order relate directly to the IDDE component.
In particular, Paragraphs 14(a) through (e) and (j) require the County to submit plans and schedules
to identify, address and eliminate illicit discharges from HSTSs to the MS4. In this way, the Order
requires compliance with the standard at issue in Count Seven, which is to reduce pollutants to the
maximum extent practicable.
                        d.     Count Eight
         In Count Eight plaintiff alleges that the County has violated the Permit because its written
Storm Water Management Program (Doc. 16-13), lacks these 13 items:
         1.     a copy of the completed map of the MS4;

         2.     a requirement to update the map within one year whenever the system expands
                because of annexation or expansion of the urbanized area;

         3.     an address list and map of sewage treatment systems which discharge into the MS4;

         4.     a mechanism by which the address list and map are updated;

         5.     identifying the person responsible for performing updates;

         6.     a mechanism to track sources of illicit discharge not removed by the end of the
                reporting year and develop a site-specific source elimination plan;

                                                 21
       7.      a maintenance schedule for maintaining publicly-owned permanent water quality
               practices;

       8.      a description of the processes and timeframes for notifying property owners of long-
               term maintenance problems;

       9.      a schedule for employee training;

       10.     identifying the NPDES facility permit number or No Exposure Certification
               associated with each municipal facility subject to industrial storm water permitting;

       11.     a copy of the Storm Water Pollution Prevention Plans for facilities with their own
               NPDES permits;

       12.     a maintenance schedule for the MS4; and

       13.     identifying pollution prevention practices for road kill management, mulch
               manufacturing, and water and power line repairs and maintenance.

See Compl. (Doc. 1), ¶ 107.
       The Court finds that the first five items relate to standards which were at issue in the State
Action. Though the Court, at the motion to dismiss stage, declined to dismiss Count Eight because
plaintiff couched the alleged violations as “programmatic” and as being separate from those alleged
in Counts Four and Six, the Court now agrees with the County’s argument that there is no
meaningful distinction between plaintiff’s previously-dismissed claims and the first five items of
Count Eight. Counts Four and Six alleged that the County was required under the Permit to submit
a map and list. The Permit requires maps and a list, as well as updates, from the County, and these
requirements are found in the SWMP component of the Permit. That is, the source of the map and
list requirements is in the SWMP provisions of the Permit. Counts Four and Six and the first five
items of Count Eight are referring to the same standards, with which the Consent Order requires
compliance. See Consent Order, ¶¶ 14(a), (b).
       Regarding items six and eight of Count Eight, the County argues that they too are addressed
in the State Action. The Court agrees. In particular, Paragraph 14(j) of the Consent Order requires
the County to submit, with each annual report, a list of illicit connections not yet eliminated and a
schedule for eliminating them. Paragraphs 14(b) through (e), as discussed above, specify how the
County will go about eliminating failing HSTSs and notifying affected property owners.




                                                   22
        Items nine and eleven too are addressed in the Consent Order. Specifically, Paragraphs
14(h) and (i) require the County to develop an employee training program and to have certain
facilities implement Storm Water Pollution Prevention Plans.
        The remaining four items (seven, ten, twelve and thirteen) were not addressed in the State
Action. The Court will discuss the County’s other arguments for dismissing these aspects of Count
Eight in Part IV.B below.
                         e.      Count Nine
        Plaintiff alleges in Count Nine that the County has violated the Permit by not including two
elements of required content in its IDDE Plan. First, plaintiff alleges that the County has not
included provisions to trace, locate, and eliminate illicit discharges. Second, plaintiff alleges that the
County has not provided for the investigation of sources of contamination identified during dry
weather screenings.
        With respect to the first element, the Court finds that the Consent Order requires
compliance with the same standard. As was discussed above regarding Counts One, Two, Three
and Seven, Paragraphs 14(b) through (e) and (j) require the County to identify and locate all
discharging and failing HSTSs, to evaluate the feasibility of connecting those systems to the sanitary
sewer system, and to notify property owners of the need for a separate permit when an HSTS
cannot be eliminated through connection to a sanitary sewer or a soil absorption system or through
replacement.
        The second element allegedly lacking from the IDDE Plan concerns investigation of
contaminations identified during dry weather screenings. The Permit provides that the IDDE Plan
will include provisions for “investigating the source(s) of contamination in outfalls identified during
[the] dry weather screening process.” NPDES Permit, Part III.B.3.e.iii. When a contaminating
source detected by a dry weather screening is an HSTS, the County must pursue the following plan
of action to address the illicit discharge:
        resolving the non-functioning HSTS with connection to central sewers being
        preferred alternative, followed by replacing system with a soil absorption system that
        does not discharge and only allowing a replacement discharging HSTS when no
        other option is available. For HSTS discharges that cannot be eliminated through
        connection to central sewers or installation of soil absorption systems, the property
        owner must be notified of the requirement to pursue coverage under an appropriate
        Ohio EPA general NPDES.

Id..


                                                   23
       The Court finds that the second component is covered by the Consent Order. The Consent
Order contains the following provision:
       Within six (6) months, Defendant shall submit to Ohio EPA for review and
       concurrence a plan and schedule to include the HSTSs not able to connect to
       sanitary sewers identified above in Paragraphs l4(b), l4(c) and l4(d) in Defendant’s
       operation and maintenance program. For any replacement discharging HSTSs that
       cannot be eliminated through connection to sanitary sewers or installation of soil
       absorption systems, the plan and schedule shall require Defendant to notify the
       property owners of the requirement to pursue coverage under the Ohio EPA’s
       General Permit to Discharge Wastewater from Household Sewage Treatment
       Systems under the National Pollutant Discharge Elimination System.

Consent Order, ¶ 14(e).
       Even though the Consent Order does not mention investigation of contaminating sources, it
requires the County to find and identify all HSTSs, including failing ones, discharging to the MS4.
And it requires the same plan of elimination as the Permit requires when HSTSs are the
contaminating source. That is, the Consent Order treats all discharging and failing HSTSs as
contaminating sources and requires the County to first attempt to connect them to a central sewer,
then to install a soil absorption system, then to replace, and finally, when the HSTS cannot be
eliminated, to notify the property owner of the requirement to pursue coverage under an Ohio EPA
general permit. Given that HSTSs are the only sources of contamination alleged by plaintiff, the
Consent Order requires compliance with the same standard at issue in Count Nine. See Appalachian
Voices v. Duke Energy Carolinas, LLC, No. 1:17CV1097, 2018 WL 6984857, at *4 (M.D.N.C. Aug. 13,
2018) (“Citizen suits have also been barred when seeking to enforce specific permit conditions that
fall within the scope of a broader agency enforcement action.”) (citing Cmty. of Cambridge, 115
F.Supp.2d at 556).
               2.      Diligent Prosecution
       The next step of the inquiry is to determine whether the government has diligently
prosecuted the standards put at issue in the enforcement action. A “CWA enforcement action will
be considered diligent where it is capable of requiring compliance with the Act and is in good
faith calculated to do so.” Piney Run, 523 F.3d at 459 (internal quotation marks omitted). Diligence
“is presumed,” id., and the “burden for proving non-diligence is heavy,” Ohio Valley Envtl. Coalition,
Inc. v. Maple Coal Co., 808 F.Supp.2d 868, 883 (S.D. W. Va. 2008); accord Karr, 475 F.3d at 1198. The
presumption of the diligence of a governmental enforcement action “arises from a variety of policy
considerations: deference to state (and federal) decision-making and enforcement authority,


                                                 24
protection of litigants’ interest in the finality of their cases, preservation of the incentives that
polluters might have to settle charges with state or federal authorities, and recognition of the limited
and interstitial role that citizen suits occupy in the overall enforcement regime.” Citizens Legal Envtl.
Action Network, Inc. v. Premium Standard Farms, Inc., No. 97-6073-CV-SJ-6, 2000 WL 220464, at *12
(W.D. Mo. Feb. 23, 2000) (citing cases). A citizen’s “mere unhappiness with an enforcement action
(or its settlement terms) does not authorize them to bring a separate lawsuit.” Id. (citing cases).
           The “deferential” stance toward state enforcement actions requires the citizen-plaintiff to
“meet a high standard to demonstrate that [the government] has failed to prosecute a violation
diligently.” Karr, 475 F.3d at 1198. In meeting his burden, plaintiff must do more than show that
the government’s prosecutorial strategy fails to coincide with his strategy or is less aggressive than
what he prefers. See Tennessee Clean Water Network v. Tennessee Valley Auth., 206 F.Supp.3d 1280, 1293
(M.D. Tenn. 2016); Maple Coal, 808 F.Supp.2d at 884. As the Sixth Circuit has stated, “second-
guessing of the EPA’s assessment of an appropriate remedy . . . after the entry of [consent] decrees .
. . fails to respect the statute’s careful distribution of enforcement authority among the federal EPA,
the States and private citizens, all of which permit citizens to act where the EPA has failed to do so,
not where the EPA has acted but has not acted aggressively enough in the citizens’ view.” Gallatin
Steel, 390 F.3d at 477 (internal quotation marks omitted).
           To meet his burden, plaintiff must show that the government’s action is incapable of
requiring compliance with the applicable standards. See Piney Run, 523 F.3d at 459; Envtl. Conservation
Org. v. City of Dallas, 529 F.3d 519, 528–29 (5th Cir. 2008); see also Connecticut Fund, 631 F.Supp. at
1293 (“The court must presume the diligence of the state’s prosecution of a defendant absent
persuasive evidence that the state has engaged in a pattern of conduct in its prosecution of the
defendant that could be considered dilatory, collusive or otherwise in bad faith.”).            “Section
1365(b)(1)(B) does not require government prosecution to be far-reaching or zealous. It requires
only diligence.” Karr, 475 F.3d at 1197.
                          a.     Procedural-Type Objections
           Plaintiff offers many reasons for why he believes the State Action and Consent Order do not
amount to diligent prosecution by the Ohio EPA. He first attacks what he considers to be the Ohio
EPA’s late response to the County’s problem with HSTSs discharging to the MS4. He argues that it
took the Ohio EPA over a decade to act and did so only after receiving plaintiff’s Notice of Intent
to Sue. He feels that it was unfair for the Ohio EPA to wait so long and then try to undermine his
lawsuit.

                                                   25
        This argument must be rejected. A citizen may bring suit only for present and continuing
violations, see Gwaltney, 484 U.S. at 64, and Congress decided that a citizen may not file suit until he
first gives notice to the regulatory authorities and they fail to prosecute an action. See Gallatin Steel
Co., 390 F.3d at 475; Green Forest, 921 F.2d at 1403 (“[C]itizen suits are proper only ‘if the Federal,
State, and local agencies fail to exercise their enforcement responsibility.’”) (internal quotation marks
omitted). No matter how long an alleged violation has been going on, the CWA entrusts federal and
state agencies with the prerogative to prosecute the violations alleged in a citizen notice letter. See
id.; see also 33 U.S.C. § 1251 (“It is the policy of the Congress to recognize, preserve, and protect the
primary responsibilities and rights of States to prevent, reduce, and eliminate pollution, to plan the
development and use (including restoration, preservation, and enhancement) of land and water
resources, and to consult with the Administrator in the exercise of his authority under this
chapter.”).
        Section 1365(b) represents an example of where “legislation may allocate litigation rights to
an agency that represents the whole public.” MWRD, 792 F.3d at 824 (citing Taylor v. Sturgell, 553
U.S. 880, 895 (2008); Restatement (Second) of Judgments § 41(1)(d)). Though plaintiff believes the
time has come that he should be able to bring suit to correct long-standing problems with HSTSs in
Franklin County, he has not set forth facts showing that the Ohio EPA acted in a dilatory manner in
responding to his Notice letter or in prosecuting the State Action. 6 Section 1365(b) requires that the
state have an opportunity to bring suit first, which the Ohio EPA did once plaintiff submitted his
Notice letter. See Gwaltney, 484 U.S. at 59 (“If the Administrator or the State commences
enforcement action within that 60-day period, the citizen suit is barred, presumably because
governmental action has rendered it unnecessary.”).
        Plaintiff may feel as though the Ohio EPA undercut his intended citizen suit, but there is
nothing unfair about this result given the primary enforcement role that Congress appointed to
governmental agencies. “[A] private party is not supposed to be a full-fledged independent litigator,
if the state or federal government diligently prosecutes a suit.” MWRD, 792 F.3d at 825 (explaining
that the citizen is meant to play the “more modest role” of intervenor, which carries important
rights, including the ability to enforce a consent decree). See also Hudson River Fishermen’s Ass’n v.


6
   Moreover, plaintiff’s assertion that the Ohio EPA did nothing until receiving plaintiff’s Notice
letter is factually incorrect. As was reviewed in Part I.C above, the Ohio EPA sent a letter to the
County regarding potential violations of the NPDES Permit in June 2017, a year before plaintiff’s
August 2018 Notice letter.
                                                   26
Westchester Cnty., 686 F.Supp. 1044, 1051–52 (S.D.N.Y. 1988) (“The thrust of the CWA is to provide
society with a remedy against polluters in the interest of protecting the environment. . . . If the
Government’s action achieves that end, the fact that HudFish or any other private attorney general
is barred from duplicating that effort should hardly seem surprising or harsh. The Government, of
course, as representative of society as a whole, usually is in the best position to vindicate societal
rights and interests.”).
        Plaintiff next emphasizes that the County, upon learning of his Notice letter, welcomed legal
action from the state and quickly worked out a proposed consent order with the Ohio EPA. While
it is true that the County communicated to the Ohio EPA that they would rather resolve the issues
raised in the Notice by dealing with the Ohio EPA than to defend against a citizen suit, see Doc. 72-
2, plaintiff has not demonstrated collusive conduct by the County and Ohio EPA. As the Fourth
Circuit held in Piney Run: “Even assuming that the County requested MDE [Maryland Department
of the Environment] to pursue the enforcement action, ‘there is no incompatibility whatever
between a defendant’s facilitation of suit and the State’s diligent prosecution – as prosecutions of
felons who confess their crimes and turn themselves in regularly demonstrate.’” 523 F.3d at 460
(quoting Laidlaw Envtl. Servs., 528 U.S. at 211 n.4 (Scalia, J., dissenting)).
        The Notice letter accomplished what it supposed to – it gave the Ohio EPA a chance to
bring suit and prompted the County, the alleged violator, to offer to bring itself into compliance
with the NPDES Permit. See Atlantic States Legal Foundation, Inc. v. United Musical Instruments, 61 F.3d
473, 478 (6th Cir. 1995) (“One of the important purposes of the notice requirement under
environmental statutes is to facilitate dispute resolution by EPA negotiation [and thereby] reduce the
volume of costly litigation.”) (internal quotation marks omitted); Yadkin Riverkeeper, Inc. v. Duke
Energy Carolinas, LLC, 141 F.Supp.3d 428, 435 (M.D.N.C. 2015) (“The notice requirement provides
the opportunity for the government to initiate its own enforcement action against the alleged
violator and for the alleged violator ‘to bring itself into complete compliance with the Act,’ both
obviating the need for a citizen suit.”) (quoting Gwaltney, 484 U.S. at 59–60). If a citizen plaintiff
could litigate claims which cover the same matter as a consent order, “the government’s ability to
reach voluntary settlements with defendants would be severely undermined, as defendants would
have little incentive to settle disputes with the government.” Bluestone Coal, 2020 WL 2949782, at *6
(citing Piney Run, 523 F.3d at 459, MWRD, 792 F.3d at 824–25).




                                                     27
                        b.      Vagueness
        Plaintiff contends that the Consent Order does not represent a diligently-prosecuted action
because it is vague. And because the Consent Order is vague, plaintiff argues, it does not force the
County to actually comply with the standards of the NPDES Permit.                  Plaintiff in particular
emphasizes that the Consent Order does not define the terms “illicit discharge” and “eliminate.” In
plaintiff’s view, the Consent Order’s vague language enables the County to continue to avoid
eliminating pre-2007 HSTSs, which make illicit discharges to the MS4.
        The Court must reject plaintiff’s vagueness argument. The Consent Order should not be
viewed in isolation from the County’s NPDES Permit, the source of the standards on which the
Consent Order is based. See Consent Order, ¶ 13; cf. Friends of Milwaukee’s Rivers, 382 F.3d at 760–61
(reading the consent order in conjunction with the permit and statutory regime). It is true that the
Consent Order does not define “illicit discharge,” but the Permit does and it says that an illicit
discharge is any discharge to the MS4 “that is not entirely composed of storm water.” NPDES
Permit, Part VI. Moreover, the term “illicit discharge” is defined in 40 C.F.R. § 122.26(b)(2), and the
Permit’s definition not only cites that regulation but follows its definition exactly.
        The Consent Order also does not define the term “eliminate,” but if there is a vagueness
concern with that term, the Consent Order is not the source of the problem. The Order tracks the
language of the Permit and requires the County to “comply fully” with the Permit. Consent Order,
¶ 13. The Permit does not expressly define “eliminate,” but it does establish a process for how
illicitly-discharging HSTSs are to be eliminated. First, a municipality is to aim to develop a plan to
connect homes with HSTSs to a sanitary sewer system, when feasible. NPDES Permit, Part
III.B.3.e. The next alternative is to install a soil absorption system and then to replace the HSTS. Id.
If elimination cannot be accomplished by those means, the municipality must notify the property
owner of the requirement to pursue coverage under a separate NPDES permit. Id. The Consent
Order requires compliance with this same protocol for elimination. Consent Order, ¶ 14(e). The
Permit further requires the County to maintain a list of all illicit connections to the MS4 that have
not been eliminated and to provide a schedule for their elimination.              NPDES Permit, Part
III.B.3.k(5). The Consent Order contains this same mandate. Consent Order, ¶ 14(j).
        Thus, it is not a matter of whether illicit discharges should be brought to an end – that they
are called “illicit” signals that they should be. See 33 U.S.C. § 1342(p)(3)(B)(ii) (a permit should
require the permit holder “to effectively prohibit non-stormwater discharges into the storm
sewers”). It is a matter of how and when elimination will occur. See id. at § 1342(p)(3)(B)(iii) (“to

                                                    28
the maximum extent practicable”). The Permit, which was issued under a general state permit
available to municipalities all over Ohio, recognizes that solutions must be flexible and situation-
dependent. The Permit does not impose strict timeframes. It requires the permit holder to develop
a plan to reduce illicit discharges “to the maximum extent practicable” and to adopt “best
management practices,” with goals which are allowed to be measured in years. NPDES Permit, Part
III.A.1; see also id., Part III.A.2 (providing for periods of multiple years for a permit holder to comply
with certain obligations); 40 C.F.R. § 122.34(a) (allowing permit holders to adopt best management
practices and schedules for implementation to reduce the discharge of pollutant to the maximum
extent practicable).
         The Permit’s IDDE provisions, including those which are specific to HSTSs, likewise do
not impose hard-and-fast deadlines. They instead require the permit holder to develop plans and
programs designed to “address” illicit discharges to the MS4 and have as their ultimate goal the
eventual elimination of illicit discharges. NPDES Permit, Part III.B.3. The Permit recognizes that
certain measures, like connection to a sanitary sewer system, will not always be feasible or
economical and that efforts towards eliminating illicit discharges will require the permit holder to
coordinate with other entities, such as local boards of health, planning agencies, and waste water
authorities. Id., Part III.B.3.e; see also 40 C.F.R. § 122.34(b)(3)(i)(C) (requiring permit holders to have
a plan to “address” non-storm water discharges).
        The Consent Order uses the word “eliminate” in the same way the Permit does – as in, to
remove. See Oxford English Dictionary, Eliminate (3d ed. 2018). Given the Permit’s somewhat
malleable standards for how the County is to go about addressing and eliminating illicit discharges,
the Court finds that the Consent Order is not so vague as to be the product of non-diligent
prosecution.
                        c.      Deadlines
        Relatedly, plaintiff argues that the Consent Order lacks meaningful deadlines or enforcement
schedules. Plaintiff contends that a diligently-prosecuted Consent Order would have contained
specific benchmarks for the elimination of HSTSs, such as 200 units eliminated per year. See Doc.
72 at PAGEID 3582.
        This argument fails as well. It is true that the Consent Order does not set forth dates by
which certain numbers of discharging HSTSs must be eliminated. However, the Order does impose
specific time frames by which the County must take certain actions and submit plans and schedules.
For instance, the County had six months to submit a plan and schedule for identifying and

                                                    29
addressing all discharging and failing HSTSs. Consent Order, ¶ 14(b). The County had six months
to submit a plan and schedule for evaluating areas served by sanitary sewers and for connecting
HSTSs in those areas to sanitary sewers. Id., ¶ 14(c). And the County had twelve months to submit
an application to install a sanitary sewer in plaintiff’s neighborhood. Id., ¶ 14(d).
        That the Consent Order affords the flexibility of a prospective schedule for eliminating illicit
discharges, rather than establishing a “final deadline” for total elimination, “does not necessarily
establish lack of diligence.” Piney Run, 523 F.3d at 459–60. “Indeed, when presented with a consent
decree [courts] must be particularly deferential to the agency’s expertise, and [they] ‘should not
interpret § 1365 in a manner that would undermine the [government’s] ability to reach voluntary
settlements with defendants.’” Id. (quoting Karr, 475 F.3d at 1198). The Consent Order sets
timelines of anywhere from thirty days to twelve months for the County to bring itself into
compliance. Id., ¶ 14(a)–(l). Cf. Friends of Milwaukee’s Rivers, 382 F.3d at 760–61 (finding that a
timeframe of eight years to make sewer improvements was “not so lengthy as to indicate a lack of
diligence”). It enforces the Permit by requiring the County to submit HSTS-specific plans and
schedules that the Ohio EPA reviews within thirty days and either approves or requires the County
to revise in order to remedy any deficiencies. Consent Order, ¶ 14(k).
        Plaintiff’s argument that a diligent prosecution would have resulted in more stringent terms,
like the elimination of 200 HSTS units per year, is unavailing. See Green Forest, 921 F.2d at 1404.
The presumption of diligent prosecution recognizes that “courts are not in the business of
designing, constructing or maintaining sewage treatment systems.” Friends of Milwaukee’s Rivers, 382
F.3d at 760. The presumption cannot be overcome “by showing that the agency’s prosecution
strategy is less aggressive than [plaintiff] would like or that it did not produce a completely
satisfactory result.”   Piney Run, 523 F.3d at 459.        The CWA “does not require government
prosecution to be far-reaching or zealous,” Karr, 475 F.3d at 1197, nor is a citizen entitled to seek
some form of “personalized remedy” that the government declined to pursue in its action against
the violator. Hudson River, 686 F.Supp. at 1052.
        Even though plaintiff desires to have a set number of HSTSs to be eliminated per year, it
must be noted that the Ohio EPA obtained a remedy in the Consent Order which delivers
substantial personal relief to plaintiff and substantial relief to other residents on whose behalf
plaintiff seeks to bring his citizen suit. As discussed above, the Order provides for the elimination
of failing HSTSs in areas already served by sanitary sewers. It further requires the County to submit
a plan to determine which other areas can be feasibly connected to sanitary sewers and to include a

                                                    30
schedule for connecting those areas to sanitary sewers. The Order provides in particular for the
County to install a sanitary sewer system in the neighborhood where plaintiff lives. The primary
example of harm alleged in plaintiff’s complaint was that he and his family were being subjected to
noxious sewer odors emitted from curb inlets near their residence, curtailing their ability to walk and
bike in the neighborhood and diminishing their use and enjoyment of their yard and patio. Compl.,
¶¶ 67–71. The Consent Order directly resolves the harm most immediately felt by plaintiff.
        The Consent Order, having placed a priority on eliminating illicit discharges in plaintiff’s
neighborhood, provided a modest time cushion of six months for the County to submit plans and
schedules for addressing other areas within the MS4. Again, the absence of a strict, final deadline
for elimination of all illicitly-discharging HSTSs does not make the Ohio EPA’s prosecution non-
diligent. See Piney Run, 523 F.3d at 461 (“[T]he Association’s complaint about the absence of a final
compliance deadline in the Consent Judgment is unavailing.”). The Ohio EPA must be afforded the
latitude to establish priorities and to make concessions in its dealings with the County. See 40 C.F.R.
§ 122.34(b)(3)(iii) (recommending that permitting authorities require permit holders to identify
“priority areas”); N. & S. Rivers Watershed Ass’n, Inc. v. Town of Scituate, 949 F.2d 552, 558 (1st Cir.
1991) (“Merely because the State may not be taking the precise action Appellant wants it to or
moving with the alacrity Appellant desires does not entitle Appellant to injunctive relief.”); Supporters
to Oppose Pollution, Inc. v. Heritage Grp., 973 F.2d 1320, 1324 (7th Cir. 1992) (“An Administrator unable
to make concessions is unable to obtain them. A private plaintiff waiting in the wings then is the
captain of the litigation.”); DeKalb Cnty., 484 F.Supp.3d at 1370–71 (“The absence of a strict timeline
for DeKalb to remediate . . . non-priority areas seems to be another concession made by the
government to reach the totality of the Consent Decree, which the Court must respect.”); Cmty. of
Cambridge, 115 F.Supp.2d at 555.
                        d.      Penalty
        Plaintiff next attacks the Consent Order’s penalty provision. He argues that the $10,000
penalty imposed on the County is deficient because it does not make up for the alleged decade-long
period of non-compliance.
        Here too the Court must defer to the judgment of the Ohio EPA, which is attempting to
balance considerations of punishment for past violations, future deterrence, and directing the
violator’s available resources toward remedying the problem. See Friends of Milwaukee’s Rivers, 382
F.3d at 762 (rejecting the argument that “diligence requires penalties” and stating that the state may
instead choose to secure expensive capital improvements by the violator). Deference is particularly

                                                   31
appropriate since the Ohio EPA exacted a penalty exceeding the amount its own internal analysis
determined would be appropriate, in light of the severity of the violations, potential for harm to the
public, and acceptance of responsibility by the County. See Reeder Dep. (Doc. 39-1) at 25, 28–29;
Doc. 71-4 (calculating the appropriate penalty to be $8,725). The Consent Order also imposes an
escalating penalty structure should the County fail to comply with its obligations under the Order.
See Consent Order, ¶ 18 (providing for fines up to $1,000 per day).
        In addition to imposing a penalty, the Consent Order focuses the County’s attention and
resources on addressing the problem of illicitly-discharging HSTSs. Again, it requires the County to
fix plaintiff’s neighborhood, as well as to identify and schedule other areas for connection to the
sanitary sewer system. The Ohio EPA’s approach in balancing the need for a penalty with the need
to direct the County’s resources toward fixing the problem must be respected. See Gwaltney, 484 U.S.
at 60–61; Scituate, 949 F.2d at 556; Piney Run, 523 F.3d at 460–61 (“. . . MDE’s agreement to accept a
lower daily fine in the Consent Judgment appears to be nothing more than a concession on the part
of MDE in exchange for other obligations . . . that are imposed on the County. As we have noted,
this is precisely the type of discretionary matter to which we should defer.”); Cmty. of Cambridge, 115
F.Supp.2d 550, 556–57 (“MDE’s discretionary decision not to impose significant monetary penalties
on the City does not support a finding of lack of diligence. The City is bearing other substantial
costs of the sewer and storm drain project, and MDE has reserved the right to assess penalties in the
future if necessary.”).
                          e.   Effectiveness
        Finally, plaintiff contends that the Consent Order will not be effective in eliminating illicit
discharges. He believes the County will be able to continue to violate its Permit and continue its
practice of allowing homeowners to operate illicitly-discharging HSTSs. In particular, he argues that
the County will to continue to allow pre-2007 HSTSs to exist and will require only that they be
repaired when failing rather than require them to be eliminated altogether.
        In reviewing an argument that a consent decree “just won’t work,” the Seventh Circuit
examined whether the consent decree was a “reasonable settlement likely to bring about
compliance.” MWRD, 792 F.3d at 825–27. The Seventh Circuit rejected the proposition that a
consent decree is not the product of diligent prosecution “if there is a chance that the consent
decree will fail to achieve full compliance with the Act and all permits.” Id. at 825. “Even the most
diligent litigator may conclude that settlement is the best option – if only because it frees up
enforcement resources for use elsewhere – and to achieve a settlement a litigant must accept

                                                  32
something less than the most favorable outcome.” Id. See also Karr, 475 F.3d at 1197 (“Particularly
when the EPA chooses to enforce the CWA through a consent decree, failure to defer to its
judgment can undermine agency strategy. If a defendant is exposed to a citizen suit whenever the
EPA grants it a concession, defendants will have little incentive to negotiate consent decrees.”)
        The Court finds, for purposes of the diligent prosecution inquiry, that the Consent Order is
reasonable and likely to bring about compliance. Even the Permit itself does not demand the type
of full and immediate compliance plaintiff argues that a diligent prosecution would achieve. The
practical reality is that illicit discharges to the MS4 have been and will be made. That alone does not
make the Consent Order the product of a non-diligent prosecution. See MWRD, 792 F.3d at 825;
Piney Run, 523 F.3d at 460 (rejecting argument that prosecution is not diligent if it “fail[s] to ensure
that violations would not continue”); Karr, 475 F.3d at 1197 (“[A]n unsatisfactory result does not
necessarily imply lack of diligence.”); Scituate, 949 F.2d at 558 (“[V]iolations may continue despite
everything reasonably possible being done by the State . . . to correct them.”).
        The relevant inquiry is not whether there will never again be an illicit discharge made to the
MS4 but whether the Consent Order represents a solution calculated in good faith to address the
problem raised by plaintiff. See Piney Run, 523 F.3d at 460; see also MWRD, 792 F.3d at 827 (“That
the settlement of a given case takes the world as it exists, however, does not show a lack of diligent
prosecution or a substantively unreasonable outcome.”). Plaintiff alleges that a problem exists with
HSTSs making illicit discharges to the MS4 and that the problem is acute in his neighborhood. The
Consent Order recognizes that a problem exists in plaintiff’s neighborhood and provides a direct
remedy. It also requires the County to identify all discharging and failing HSTSs in the system and
to produce a plan and schedule for their elimination, using the same protocol for elimination as the
Permit provides. In the Court’s view, the Consent Order is reasonably calculated to address the
source of the violations alleged by plaintiff. See Friends of Milwaukee’s Rivers, 382 F.3d at 760 (“[T]he
focus of the diligent prosecution inquiry should be on whether the actions are calculated to eliminate
the cause(s) of the violations.”); Scituate, 949 F.2d at 557 (“Where an agency has specifically
addressed the concerns of an analogous citizen’s suit, deference to the agency’s plan of attack should
be particularly favored.”).
        Plaintiff protests that the County will be able to get away with allowing repairs to be made to
pre-2007 HSTSs. This argument is belied by plaintiff’s concession that the Ohio EPA’s position on
the issue is the same as his own: “The Ohio EPA has repeatedly made clear that such [pre-2007]
HSTSs are illicit, and the County is required by its permit to eliminate them from the system. . . .

                                                   33
This is the precise position Mr. Cox has taken in this case. Hence, Ohio EPA’s interpretation of its
permit supports Plaintiff’s position.” Doc. 72 at PAGEID 3590. The Ohio EPA obtained a
Consent Order requiring the County’s full compliance with the Permit, elimination of HSTSs in
plaintiff’s neighborhood, a plan for eliminating failing HSTSs elsewhere, and a schedule for the
elimination of all illicit connections to the MS4. Consent Order, ¶¶ 13, 14(a)–(e), 14(j).
        To the extent plaintiff fears that the Ohio EPA, despite the position it has taken, will let the
County allow repairs to be made to older HSTSs, this Court emphasizes that the Consent Order was
issued by the state court. Though the diligent prosecution inquiry authorizes this Court to go as far
as determine whether the Consent Order represents a reasonable, good faith solution to the
violations alleged by plaintiff, it is not the Court’s role to address whether conduct which plaintiff
fears will take place would amount to a breach of the Consent Order. See Consent Order, ¶ 28
(retention of jurisdiction in the state court to enforce the Consent Order); DeKalb Cnty., 484
F.Supp.3d at 1371–72 (finding that the correct forum for hearing claims of non-compliance with a
consent decree was in the court where the decree was issued).
        Other concerns raised by plaintiff fare no better. He anticipates that certain provisions of
the Consent Order will be narrowly construed by the County to apply variously to only “newly listed
HSTSs,” to “areas sewered prior to 2003,” and to “owners of pre-1970s systems.” Doc. 72 at
PAGEID 3584, 3587–88 (emphasis omitted). The Consent Order itself makes no such distinctions
and plaintiff has provided no basis for why he believes the Consent Order will be limited in such a
fashion. Cf. Bluestone Coal, 2020 WL 2949782, at *6 (“Essentially, a plaintiff must provide a set of
facts demonstrating that the defendant will continue to engage in violations that were not
satisfactorily addressed by a consent decree.”). Again, it is not for this Court to resolve alleged
breaches of the Consent Order, much less hypothetical scenarios.
        If the concerns anticipated by plaintiff come to pass, plaintiff is not without help or remedy.
The Ohio EPA – which not only filed suit after receiving plaintiff’s Notice letter and obtained the
Consent Order, but which also agrees with plaintiff’s position on what constitutes elimination of
illicit discharges – can attempt to resolve the matter with the County and ultimately move the state
court to enforce the Consent Order. See Friends of Milwaukee’s Rivers, 382 F.3d at 762 (noting that if
compliance issues arise with the settlement, “the State and [municipal sewage authority] are entitled
by the Act to an opportunity to resolve them before the plaintiffs may jump into the fray”).
        Were the Ohio EPA to fail to pursue further action on its own initiative, plaintiff could
petition the Ohio EPA to move to enforce the Consent Order and he could seek leave to intervene

                                                  34
and petition the state court himself to enforce the Consent Order. 7 He could also submit a new
Notice of Intent to Sue. Cf. Gallatin Steel, 390 F.3d at 477 (noting that, where the U.S. EPA had
reached consent decrees with a violator in federal court, the citizen plaintiff had three avenues of
relief: petition the EPA to enforce the consent decrees, petition the EPA or the court to modify the
consent decrees, or submit a new notice letter); DP Marina, LLC v. City of Chattanooga, 41 F.Supp.3d
682, 694 (E.D. Tenn. 2014) (alleged post-decree violations could not be pursued in pre-existing
citizen suit).
         D.      Summary
         In sum, the Court finds that the diligent prosecution bar precludes Counts One, Two, Three,
Seven, portions of Eight (items 1, 2, 3, 4, 5, 6, 8, 9, and 11), and Nine. In those Counts plaintiff
alleges that the County has violated its Permit by failing to eliminate illicit discharges from HSTSs to
the MS4. The scope of the Consent Order covers the matter. Specifically, the Order imposes six-
to twelve-month deadlines in which the County must submit plans and schedules for the elimination
of illicitly-discharging HSTSs.
         Plaintiff has not met his heavy burden of showing that the Ohio EPA has failed to diligently
prosecute the alleged violations. He has not demonstrated that the Ohio EPA has been “unwilling
to act” or has failed to exercise its enforcement responsibility. McAbee v. City of Fort Payne, 318 F.3d
1248, 1252 (11th Cir. 2003); see also Gallatin Steel, 390 F.3d at 475. Nor has he shown that the
Consent Order is an unreasonable solution, not calculated in good faith to bring the County into
compliance with the Permit. The County is therefore entitled to summary judgment on these claims.

IV.      Cross-Motions for Summary Judgment Regarding the Remaining Claims
         A.      Count Five
         Plaintiff alleges that the County has violated the Permit’s requirement that the County “shall
to the extent allowable under State or local law, effectively prohibit, though ordinance, or other
regulatory mechanism, illicit discharges into your storm sewer system and implement appropriate
enforcement procedures and actions.” NPDES Permit, Part III.B.3.d. Plaintiff argues that the
relevant local ordinance, Franklin County Public Health Regulation 106 (Sewage Treatment
Systems), fails to require that illicit discharges be eliminated. Specifically, plaintiff alleges that the
local board of health, FCPH, unlawfully allows owners of pre-2007 HSTSs to repair their systems

7
  As noted above, plaintiff chose not to move to intervene earlier in the State Action, even though it
would have been uncontested. He did receive a grant of leave to file an amicus curiae brief opposing
the Consent Order.
                                                   35
rather than require that they be eliminated through connection to a sanitary sewer or soil absorption
system or through replacement with a newer HSTS.
        The phrase “to the extent allowable under State or local law” plays a key role in the Court’s
analysis. The Ohio Revised Code contains a chapter on household and small flow on-site sewage
treatment systems. O.R.C. §§ 3718.01–3718.99. Its definition of a “household sewage treatment
system” includes the type of HSTSs at issue in this case, namely systems receiving and treating
sewage from single-family or multi-family dwellings. O.R.C. § 3718.01(F); see also O.A.C. § 3701-29-
01(WW); NPDES Permit, Part VI.
        Ohio law requires that public boards of health allow older sewage treatment systems to be
repaired. HSTSs in operation “prior to the effective date of this section [September 17, 2010] shall
not be required to be replaced with a new sewage treatment system under this chapter or rules
adopted under it and shall be deemed approved if the system does not cause a public health
nuisance or, if the system is causing a public health nuisance as provided in section 3718.011 of the
Revised Code, repairs are made to the system that eliminate the public health nuisance as
determined by the applicable board of health.” O.R.C. § 3718.012.
        The same chapter of the Ohio Revised Code requires that the Director of Health enact
regulations requiring local boards of health to exercise oversight over HSTSs. O.R.C. § 3718.02.
Further, the Director is to enact standards for the design, installation, operation, monitoring, and
maintenance of HSTSs and “for the progressive or incremental alteration or repair of an existing
sewage treatment system.” Id., § 3718.02(A)(3). “The rules shall be adopted so as to establish a
preference for the repair of an existing sewage treatment system, when technically and economically feasible,
rather than its replacement with a new system.” Id. (emphasis added).
        Consistent with the Revised Code, the Ohio Administrative Code provides that local boards
of health must permit repairs to be made to HSTSs installed prior to September 2010:
        In accordance with section 3718.012 of the Revised Code, a sewage treatment system
        that was in operation prior to the effective date of these rules shall not be required to
        be replaced with a new sewage treatment system, and shall be deemed approved if
        the system does not cause a public health nuisance, or if the system is causing a
        public health nuisance as provided in section 3718.011 of the Revised Code, repairs
        are made to the system that eliminate the public health nuisance as determined by
        the applicable board of health. Repairs must be completed in accordance with the
        requirements of this chapter.

O.A.C. 3701-29-02(C).



                                                     36
        The County’s SWMP provides that FCPH has the authority to regulate sewage treatment
systems under Ohio Revised Code Chapter 3718, Ohio Administrative Code 3701-29, and Franklin
County Public Health Regulation 106. See SWMP (Doc. 16-13) at p. 29. Public Health Regulation
106 in turn provides authorizes FCPH to “enforce Ohio Administrative Code 3701-29.” Doc. 4-4 at
PAGEID 257.
        Plaintiff argues that Regulation 106 is deficient because it does not prohibit all illicit
discharges and because FCPH in practice has allowed owners of pre-2007 HSTSs to repair their
systems. See Affidavit of Nathan Ralph, ¶ 7 (Doc. 44-1); FCPH Abatement Flow Chart (Doc. 16-1
at PAGEID 555). However, the Permit provides that the County will enact ordinances or other
regulatory mechanisms to prohibit illicit discharges only to the extent allowable under state law.
State law provides that FCPH, in enforcing public nuisance regulations, must allow HSTSs put into
operation before September 17, 2010 to be repaired. O.R.C. § 3718.012; O.R.C. § 3718.02(A)(3);
O.A.C. 3701-29-02(C).
        The true object of plaintiff’s complaint about FCPH allowing pre-2007 HSTSs to be
repaired is Ohio law on the matter. Ohio law requires FCPH to allow older HSTSs to be repaired,
while the County’s Permit provides that the County will develop and implement a plan to eliminate
illicit discharges. Plaintiff argues that these two standards are incompatible with each other, but his
argument is beyond the purview of this lawsuit. Plaintiff has not named the state as a defendant, nor
has he asserted a claim that Ohio’s law is trumped by the CWA.
        Accordingly, the Court finds that the County is entitled to summary judgment on Count
Five.
        B.     Count Eight
        In Part III.C.1.d above, the Court found that items seven, ten, twelve and thirteen of Count
Eight are not precluded by the diligent prosecution bar. According to the complaint, the Permit
requires that the County include the following in its SWMP:
        7.     a maintenance schedule for maintaining publicly-owned permanent water quality
               practices;

        10.    identifying the NPDES facility permit number or No Exposure Certification
               associated with each municipal facility subject to industrial storm water permitting;

        12.    a maintenance schedule for the MS4; and

        13.    identifying pollution prevention practices for road kill management, mulch
               manufacturing, and water and power line repairs and maintenance.

                                                  37
Compl., ¶ 107.
        The Court finds that items seven and thirteen are not standards which are enforceable by
plaintiff in a citizen suit. Under the CWA, a citizen may bring suit against any governmental agency
alleged to be in violation of “an effluent standard or limitation.” 33 U.S.C. § 1365(a)(1). An effluent
standard or limitation is defined to include “a permit or condition of a permit.” Id., § 1365(f)(7). As
the County notes, the Permit does not require the County to have a maintenance schedule for
maintaining publicly-owned permanent water quality practices, nor does it require the County to
identify pollution prevention practices for road kill management, mulch manufacturing, and water
and power line repairs and maintenance. The source of items seven and thirteen is the Ohio EPA’s
June 2017 letter to the County in which it was “recommended” that the County include such a
maintenance schedule and pollution prevention practices in its SWMP. Doc. 15-3 at PAGEID 447.
Because the Permit itself does not require these items, the Court finds that the County is entitled to
summary judgment on items seven and thirteen of Count Eight.
        Turning to items ten and twelve, the Court finds that the Permit does contain standards
which touch upon these matters. With respect to item ten, the Permit requires that the County’s
SWMP contain a “pollution prevention/good housekeeping program for municipal operations.”
NPDES Permit, Part III.B.6. One aspect of the program calls for the County to submit “a list of
industrial facilities” owned or operated by the County and “that are subject to Ohio [EPA’s]
Industrial Storm Water General Permit or individual NPDES permits for discharges of storm water
associated with industrial activity that ultimately discharge to [the] MS4.” Id., Part III.B.6.c. The list
must “[i]nclude the Ohio permit number or a copy of the Industrial [Notice of Intent] form for each
facility.” Id.
        The County’s SWMP does not contain a list of the County’s industrial facilities which are
subject to industrial storm water permits or the permit numbers or forms associated with those
facilities. See SWMP at pp. 50-53 (listing the facilities for which the County is not required to obtain
an industrial storm water permit, but not listing the facilities, if any, which are subject to industrial
storm water permits). Accordingly, the Court will grant summary judgment to plaintiff on this claim
and will instruct the County to submit a proposed revision or addendum to its SWMP to comply
with Part III.B.6.c of its NPDES Permit.
        With respect to item twelve, the Permit’s provisions on the “pollution prevention/good
housekeeping program for municipal operations” further require that the County’s SWMP “address”
the matter of “maintenance schedules” for the MS4. NPDES Permit, Part III.B.6.d.iii.1. The Court

                                                   38
finds that the County’s SWMP does in fact address maintenance schedules for the MS4. The SWMP
provides that the County will work with agency partners to “annually” “maintain and clean MS4
infrastructure.”    SWMP at p. 56. The annual maintenance to the MS4 will include cleaning,
installation, replacement, and repair work to storm tiles, ditches, and catch basins. Id. Plaintiff has
not attempted to demonstrate how these provisions of the SWMP fail to comply with the Permit.
        The Court thus grants summary judgment to the County on items seven, twelve and thirteen
of Count Eight, and it grants summary judgment to plaintiff on item ten.
        C.         Count Ten
        In Count Ten plaintiff asserts a state law claim for negligence, alleging that the County has
been negligent in operating the MS4. He contends that the odors caused by illicitly-discharging
HSTSs in his neighborhood have caused him to suffer loss of the use and enjoyment of his real
property and suffer loss to value to his real property.
        The Court finds that the County is entitled to immunity against the negligence claim. Under
Ohio’s Political Subdivision Tort Liability Act, a political subdivision is “not liable in damages in a
civil action for injury, death, or loss to person or property allegedly caused by any act or omission of
the political subdivision or an employee of the political subdivision in connection with a
governmental or proprietary function.”        O.R.C. § 2744.02(A)(1); see also O.R.C. § 2744.01(F)
(defining “political subdivision” to include a county).
        A “governmental function” includes the “provision or nonprovision, planning or design,
construction, or reconstruction of a public improvement, including, but not limited to, a sewer
system.” O.R.C. § 2744.01(C)(2)(l). A proprietary function includes the “maintenance, destruction,
operation, and upkeep of a sewer system.” O.R.C. § 2744.01(G)(2)(d).
        The distinction between governmental and proprietary functions matters because the Act
creates a limited exception to immunity for the negligent performance of proprietary functions.
O.R.C. § 2744.02(B)(2); Coleman v. Portage Cnty. Eng’r, 133 Ohio St.3d 28, 33–34, 975 N.E.2d 952,
957 (Ohio 2012).
        A key factor in the difference between a governmental and a proprietary function is whether
remedying the complained-of failure or omission “would involve little discretion but, instead, would
be a matter of routine maintenance, inspection, repair, removal of obstructions, or general repair of
deterioration.” Coleman, 133 Ohio St.3d at 37, 975 N.E.2d at 960 (internal quotation marks omitted).
If remedying the problem would involve little discretion, then the negligence claim concerns a
proprietary function for which there may be an exception to political subdivision immunity. Id. If,

                                                   39
however, remedying the problem would entail discretionary judgments over redesigning,
reconstructing, or upgrading the sewer system, then the claim concerns a governmental function for
which the political subdivision enjoys immunity. Id.
        An Ohio court therefore has held that a claim for injury arising from a political subdivision’s
alleged failure to perform routine maintenance, which would have prevented cracks in a sewer line,
related to a proprietary function. See Pierce v. Gallipolis, 2015-Ohio-2995, 39 N.E.3d 858 (Ohio Ct.
App. 2015); see also Williams v. Glouster, 2012-Ohio-1283, 2012 WL1029470 (Ohio Ct. App. 2012)
(claim for failure to remove clog to storm drain related to a proprietary function). But a claim that a
county failed to upgrade the capacity of its storm sewer system implicated questions of design and
construction and therefore related to a governmental function. Coleman, 133 Ohio St.3d at 37, 975
N.E.2d at 960.
        The Court finds here that plaintiff’s negligence claim concerns the County’s governmental
function. Plaintiff alleges that the County breached a duty to prevent and remedy illicit discharges
from HSTSs to the MS4. His claim does not concern a failure of upkeep or maintenance to the
MS4; that is, he does not allege that there is anything wrong with the MS4 itself, such that the harm
to plaintiff could be remedied by routine maintenance or repair which would return the MS4 to a
preexisting condition. See Coleman, 133 Ohio St.3d at 35, 975 N.E.2d at 958. Plaintiff does not
allege, for instance, that the County has neglected to repair storm drains or catch basins.
        Rather, plaintiff’s claim concerns an alleged failure by the County to devise and execute an
effective plan to address and eliminate certain HSTSs that have been installed by homeowners and
discharge to the MS4. As can be readily appreciated from a reading of the NPDES Permit and the
applicable regulations, creating and implementing that type of plan involves many discretionary and
non-routine determinations. See Malone v. Chillicothe, 2006-Ohio-3268, ¶ 20, 2006 WL 1745052 (Ohio
Ct. App. 2006) (considering whether the city’s conduct involved “the creative exercise of political
judgment that goes to the heart of government”). It involves judgment calls about, among other
things, evaluating the feasibility of connecting homes to the sanitary sewer system, determining what
areas of the County will receive priority for connection to the sanitary sewer system, allocating
limited public resources, establishing timetables, cooperating with the Ohio EPA, coordinating with
local agencies, and communicating with homeowners and the public. In short, the remedy to
plaintiff’s injury is not the repair or upkeep of the existing system but the development and
execution of plans to eliminate certain HSTSs, which necessarily involves the design, construction,
and upgrade of the County’s sanitary sewer system.

                                                  40
       Plaintiff’s negligence claim thus relates to an act or omission by the County in connection
with a governmental function and the County is immune from liability. O.R.C. § 2744.02(A)(1).

V.     Conclusion
       Accordingly, the County’s motion for summary judgment concerning the diligent
prosecution bar (doc. 71) is granted in part and denied in part. It is granted as to Counts One, Two,
Three, Seven, portions of Eight (items 1, 2, 3, 4, 5, 6, 8, 9, and 11), and Nine. It is denied as to
Counts Five and portions of Eight (items 7, 10, 12, and 13).
       The County’s merits-based motion for summary judgment (doc. 45) is granted in part and
denied in part. It is granted as to Counts Five, portions of Eight (items 7, 12, and 13), and Ten. It is
denied as to item 10 of Count Eight, and denied as moot in all other respects.
       Plaintiff’s motion for partial summary judgment (doc. 16) is granted as to item 10 of Count
Eight, but denied in all other respects. The County is hereby ORDERED to submit within thirty
days of the date of this Order a proposed revision or addendum to its SWMP that complies with
Part III.B.6.c of its NPDES Permit: “a list of industrial facilities you own or operate that are subject
to Ohio [EPA’s] Industrial Storm Water General Permit or individual NPDES permits for
discharges of storm water associated with industrial activity that ultimately discharge to your MS4.
Include the Ohio permit number or a copy of the Industrial [Notice of Intent] form for each
facility.” Once the County has submitted its proposed revision or addendum, plaintiff shall have ten
days to raise any objections to the proposal.
       IT IS SO ORDERED.

                                                                       s/ James L. Graham
                                                                       JAMES L. GRAHAM
                                                                       United States District Judge
DATE: May 21, 2021




                                                  41
